This is an original action seeking a writ mandating the Judge of the La Porte Superior Court to grant a hearing upon a petition for habeas corpus.
The petition recites that the petitioner was convicted and sentenced to the Indiana State Prison by the Criminal Court of Marion County; that he filed a petition for habeas corpus in the La Porte Superior Court, and that his petition was dismissed without a hearing. The petition for habeas corpus is not brought before us, but if it recites the facts which are recited in the petition for mandate before this court, it was properly dismissed by the La Porte Superior Court for want of jurisdiction.
Petition for mandate denied.
NOTE. — Reported in 51 N.E.2d 635. *Page 25